Citation Nr: 0110942	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-14 105 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1995 to 
April 1999.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which declined to evaluate the veteran's low back 
disability at greater than 10 percent disabling.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by diminished lumbar spine motion, weakness, 
fatigability, lack of endurance, intermittent pain, and mild 
loss of lumbar lordosis.


CONCLUSION OF LAW

The schedular criteria for a rating of 20 percent for 
service-connected limitation of motion of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.71a, Code 
5292 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran began to have right leg and buttock pain in the 
fall of 1995.  In February 1998, a magnetic resonance imaging 
of the lumbar spine was performed, revealing degenerative 
changes along the superior aspect of the L5 vertebral body.  
The disks were normally hydrated with the exception of the 
area between the L-4 and L-5 where there was marked loss of 
hydration and moderate collapse of the disk.  At the L-4/L-5 
level, there was a large protrusion of disk material 
posterolaterally and posteriorly to the right side, causing 
stenosis and blocking the neural foramina.  

In April 1998, he underwent a lumbar laminectomy, partial 
medial fasciectomy, and diskectomy of the L-4 at a private 
medical facility.  The preoperative diagnosis was a herniated 
L-4 disc with spinal stenosis and a degenerative disc.  The 
postoperative diagnosis was identical to the preoperative 
diagnosis.

He was granted a medical discharge from military service in 
April 1999 for reasons unrelated to the present appeal.  

On July 1999 fee-basis compensation and pension examination, 
the veteran complained of pain after long walks and after 
lifting.  He complained of other intermittent back pain and 
mild right calf cramping that was responsive to over-the-
counter analgesics.  He stated that his symptoms were in the 
form of mild flare-ups that occur two to three times a month 
and lasting between 60 and 90 minutes.  He indicated that 
excessive walking, heavy lifting, and bending caused these 
episodes.  While in pain, he had trouble walking, lifting, 
and bending.  Motrin 800 mg provided relief.  On neurologic 
examination, motor and sensory function were both found to be 
normal.  According to the examiner, the veteran's gait and 
posture were normal, and the surgical scar was well healed.  
Examination of the lumbar spine revealed painful motion and 
mild straightening of the lumbar lordosis.  Objective 
findings indicated that lumbar spine motion was limited by 
pain, fatigue, and lack of endurance following repeated use, 
with pain having the major functional impact.

Law and Regulations

As an initial matter, the Board concludes that while this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is unwarranted as VA has already met its obligations 
to the veteran under that statute.  As noted below, all 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  He was afforded a recent 
comprehensive medical examination and provided with a 
statement of the case.  Therefore, VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled its duty 
to assist, and as the change in law has no material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
Bernard v Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco, supra, (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  The Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Furthermore, the assignment of a particular 
diagnostic code is completely dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. §§ 4.45, 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  Where 
rating evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

38 C.F.R. § 4.71a, Code 5003 (2000) provides that 
degenerative arthritis is evaluated based on limitation of 
motion of the affected part.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a rating of 10 percent 
is warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  Id.

Code 5289 provides that favorable ankylosis of the lumbar 
spine warrants a 40 percent evaluation, and unfavorable 
ankylosis warrants a 50 percent evaluation.  

Under Code 5292, slight limitation of the lumbar spine is 
evaluated as 10 percent disabling; moderate limitation is 
evaluated as 20 percent disabling and severe limitation is 
rated as 40 percent disabling.

Code 5293 pertains to intervertebral disc syndrome, and a 
zero percent rating is applicable to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 percent evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

This is the maximum rating provided in the rating schedule 
for disabilities of the spine absent disabilities resulting 
in complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces.  See 38 C.F.R. 
§ 4.71a, Codes 5285, 5286 (2000).

Lumbosacral strain is evaluated under Code 5295.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
rating is warranted.  Where symptoms are severe with listing 
of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent rating is warranted.  Id.

Analysis

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Code 5293.  As stated above, an evaluation 
of 10 percent under that code represents mild disability.  
Code 5293 contemplates symptoms associated with 
intervertebral disc syndrome such as muscle spasms, absent 
ankle jerk, and other neurological findings appropriate to 
the site of the diseased disc.  However, the competent and 
probative medical evidence of record indicates that the 
principal residual of his April 1998 laminectomy, partial 
medial fasciectomy, and diskectomy is diminished range of 
motion in the lumbar area.  Thus, in this case, Code 5293 is 
not appropriate given his demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

The totality of the competent and probative medical evidence 
demonstrates that a rating under Code 5292 is more 
appropriate.  See Butts, supra.  The objective evidence 
indicates that the primary manifestation of the veteran's low 
back disability is diminished lumbar spine motion.  
Limitation of motion of the lumbar spine is addressed in Code 
5292.  There, he is entitled to a 10 percent rating for 
slight limitation of lumbar motion, 20 percent for moderate 
limitation of lumbar motion, and 40 percent for severe 
limitation of motion.  The July 1999 medical examination does 
not describe the veteran's limitation of lumbar spine motion 
as slight, moderate, or severe.  However, lumbar lordosis has 
been characterized as mild and pain as intermittent.  Thus, a 
10 percent rating would seem to be justified.  However, 
taking into account pain, fatigue, and lack of endurance 
along with limitation of motion, and resolving all doubt in 
the veteran's favor, an evaluation of 20 percent, and no 
more, appears warranted in this case.  38 C.F.R. §§ 4.3, 
4.71a, Code 5292.  See DeLuca, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis to assign a higher 
disability rating in that the veteran manifests no separate 
and distinct symptoms of limitation of lumbar spine motion 
contemplated in the 20 percent rating as permitted under the 
Schedule.


ORDER

A 20 percent evaluation for the service-connected low back 
disability is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

